
	

114 HR 4190 IH: Spectrum Challenge Prize Act of 2015
U.S. House of Representatives
2015-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4190
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2015
			Ms. Matsui introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To promote innovation, investment, and economic growth by accelerating spectrum efficiency through
			 a challenge prize competition.
	
	
 1.Short titleThis Act may be cited as the Spectrum Challenge Prize Act of 2015. 2.FindingsCongress finds the following:
 (1)The future competitiveness and global technology leadership of the United States depend, in part, upon the availability and efficient use of spectrum.
 (2)Dramatic improvement in spectrum efficiency would spur innovation, investment, and economic growth. (3)Radio frequency spectrum is vital for emergency communications, national security, law enforcement, aviation, maritime safety, space communications, and numerous other Federal functions.
 (4)Prize competitions can spur innovation in the private and public sectors. 3.DefinitionsIn this Act—
 (1)the term Commission means the Federal Communications Commission; (2)the term prize competition means a prize competition conducted by the Secretary under section 4(a); and
 (3)the term Secretary means the Secretary of Commerce. 4.Spectrum challenge prize (a)In generalThe Secretary, acting through the Assistant Secretary of Commerce for Communications and Information and in consultation with the Under Secretary of Commerce for Standards and Technology, shall—
 (1)conduct prize competitions to dramatically accelerate the development and commercialization of technology that improves spectrum efficiency and is capable of cost-effective deployment; and
 (2)define a measurable set of performance goals for participants in the prize competitions to demonstrate their solutions on a level playing field while making a significant advancement over the current state of the art.
 (b)Authority of SecretaryIn carrying out subsection (a), the Secretary may— (1)enter into a grant, contract, cooperative agreement, or other agreement with a private sector for-profit or nonprofit entity to administer the prize competitions;
 (2)invite the Defense Advanced Research Projects Agency, the Commission, the National Aeronautics and Space Administration, the National Science Foundation, or any other Federal agency to provide advice and assistance in the design or administration of the prize competitions; and
 (3)award not more than $5,000,000, in the aggregate, to the winner or winners of the prize competitions.
 5.CriteriaNot later than 90 days after the date of enactment of this Act, the Commission shall publish a technical paper on spectrum efficiency providing criteria that may be used for the design of the prize competitions.
 6.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act.  